


Exhibit 10.1




JINJISHAN (REVISED) AGREEMENT




THIS AGREEMENT MADE EFFECTIVE AS OF THE 14th DAY OF April, 2008 (the "Effective
Date") in replacement of the Jinjishan Agreement (the “Predecessor Agreement”)
dated the 12th day of December, 2007. The purpose of this revision is to both
clarify language and add indemnification clauses not included in the Predecessor
Agreement.

BETWEEN:


> > WORLD FORTUNE ENTERPRISE INC., a British Columbia private
> > corporation with offices at  870 East 54th Ave, Vancouver, British
> > Columbia, V5X 1L7, Canada;
> > (“World Fortune”)

AND:


> > ASIAN DRAGON GROUP INC., a Nevada publicly traded corporation
> > with offices at #203 – 1030 Hamilton Street, Vancouver, British
> > Columbia, V6B 2R9;
> > (“Asian Dragon”)





PREAMBLE:

The Jinjishan Property consists of contiguous 28.3 sq km exploration license
located in the northwest part of Luoning County, Henan Province, People’s
Republic of China (the “Jinjishan Property”).

The “Jinjishan concentration plant (the “Jinjishan Plant”) is a processing mill
on the same site.

Under Chinese law foreigners may not be directly granted exploration licenses.
Instead a foreign corporation must join with a Chinese partner and form a
Sino-Foreign Joint Venture Company (“JV”) which must be licensed as a business
prior to any applications for an exploration license.

No Mining License is currently issued to any of the parties in this Agreement
(the “Jinjishan (Revised) Agreement”) regarding the Jinjishan Property.

The Jinjishan Property has no probable or proven reserves.

The arrangements which form the structure of this contract are as follows:

        1)      To create opportunities to explore properties in China, World
Fortune partnered with the Jinjishan Gold Mine Company, a company under the
administration of the Luoyang Gold Bureau of the People’s Republic of China (the
“JGC”) to form a JV named Luoyang Canadian United Mining Ltd. (“LCUML”). World
Fortune holds a 70% interest of LCUML and the JGC holds a 30% interest. This JV
applied for and received a Joint Venture Business License from the People’s
Republic of China (the “Chinese Government”).    2) World Fortune met all its
financial commitments under its JV Agreement with the JGC and the JGC
contributed to LCUML the Exploration License for the Jinjishan Property (the
“Jinjishan Exploration License”).





1

--------------------------------------------------------------------------------




JINJISHAN (REVISED) AGREEMENT




        3)      LCUML applied for and received transfer of registration of the
Jinjishan Exploration License to the name of LCUML and concurrently entered a
private agreement to purchase the Jinjishan Plant.    4) Asian Dragon engaged
World Fortune under an Agency and Cooperative Agreement to act as Asian Dragon’s
agent and source opportunities for Asian Dragon in China.    5) World Fortune
proposed to LCUML and LCUML accepted an offer for World Fortune to purchase 70%
of a 100% interest in the Jinjishan Exploration License and 100% of a 100%
interest in the Jinjishan Plant (collectively the “Jinjishan Rights”) upon full
payment for the Jinjishan Rights per the payment schedule included in a China
Mineral Properties Rights Purchase Agreement (the “Jinjishan China Rights
Agreement”) signed by World Fortune and LCUML on August 8, 2007. The intent of
this Jinjishan China Rights Agreement was to provide WFEI with a method to
effect the legal logistics to pass title of its 70% interest in the Jinjishan
Exploration License into a separate Agreement which it could then sell or assign
to a third party.    6) World Fortune proposed to Asian Dragon and Asian Dragon
accepted an offer for Asian Dragon to purchase the Jinjishan Rights upon
assumption of World Fortune’s obligations under the Jinjishan China Rights
Agreement and payment of share grants to World Fortune and World Fortune
nominees.    7) Asian Dragon will not have ownership of the Jinjishan Rights
until it has fully completed the payment terms included in this Jinjishan
(Revised) Agreement.    8) Because the Jinjishan China Rights Agreement between
World Fortune and LCUML includes a damages clause, World Fortune has agreed to
indemnify Asian Dragon against any and all claims, monetary or otherwise, which
might be made by parties to the Jinjishan China Rights Agreement, or other third
parties, in the event of a cancellation by Asian Dragon of this Jinjishan
(Revised) Agreement and warrants that it will not claim damages for itself in
the event of such a cancellation.    9) Once Asian Dragon has completed all
payments required by this Jinjishan (Revised) Agreement, it will be deemed to
have title to and will own 100% of a 100% interest in the Jinjishan Plant and
70% of a 100% interest in the Jinjishan Exploration License. LCUML will own the
remaining 30% of the Jinjishan Exploration License, but LCUML’s position may be
reduced if Asian Dragon makes additional payments under this Jinjishan (Revised)
Agreement.    10) Asian Dragon may cancel this Jinjishan (Revised) Agreement at
any time without penalty. In the event of such cancellation, Asian Dragon will
forfeit all payments made to World Fortune regarding this Jinjishan (Revised)
Agreement up to the date of cancellation, but will be relieved of all liability
for payments under this Jinjishan (Revised) Agreement which are either
outstanding as of the date of cancellation or stipulated for future payment.






2

--------------------------------------------------------------------------------




JINJISHAN (REVISED) AGREEMENT




TERMS:

WHEREAS World Fortune is a private British Columbia corporation established to
source and assess opportunities in the precious and base metals industries in
China;

AND WHEREAS Asian Dragon is a Nevada corporation whose securities trade on the
NASDAQ OTCBB as well as on the Frankfurt Exchange, and whose business is the
acquisition and exploitation of  precious and base metals projects and
properties of merit;

AND WHEREAS World Fortune and Asian Dragon entered into the Predecessor
Agreement dated December 12, 2007, such agreement which is being expressly
amended and replaced by this Jinjishan (Revised) Agreement;

AND WHEREAS World Fortune has entered into the Jinjishan  China  Rights 
Agreement  with LCUML  for the purchase of a 70% interest of the 100% interest
in the Jinjishan Exploration License and for the purchase of  the Jinjishan
Rights;

AND WHEREAS Asian Dragon has agreed to purchase the Jinjishan Rights herein from
World Fortune in exchange for Asian Dragon assuming World Fortune’s
responsibility for the total investment owed by World Fortune and a grant of
Asian Dragon common shares to World Fortune and World Fortune nominees as
consideration for World Fortune’s provision of the Jinjishan Rights to Asian
Dragon; 

AND WHEREAS World Fortune wishes to sell to Asian Dragon, and Asian Dragon
wishes to buy from World Fortune, World Fortune’s full rights to the Jinjishan
Rights upon execution of this Jinjishan (Revised) Agreement.

NOW THEREFORE THIS JINJISHAN (REVISED) AGREEMENT WITNESSES that in consideration
of the covenants and agreements herein contained, the parties hereto do covenant
and agree each with the other as follows:

1.               Representations and Warranties of World Fortune

1.1             In order to induce Asian Dragon to enter into this Jinjishan
(Revised) Agreement and complete the transactions contemplated under this
Jinjishan (Revised) Agreement, World Fortune represents and warrants to Asian
Dragon that:



                        a)      World Fortune is, and will remain during the
term of this Jinjishan (Revised) Agreement until formal assignment is made to
Asian Dragon, the registered and beneficial owner of the Jinjishan Rights
pursuant to the Jinjishan China Rights Agreement with LCUML and warrants to
Asian Dragon that such Jinjishan Rights are free and clear of all transfer,
assignment or other restric­tions, liens, charges and encumbrances of any kind
whatso­ever;    b) World Fortune has good and sufficient right and authority to
enter into this Jinjishan (Revised) Agreement and the Jinjishan China Rights
Agreement and carry out its obligations under both agreements;





3







--------------------------------------------------------------------------------




JINJISHAN (REVISED) AGREEMENT




                        c)      World Fortune has, and will have at the time
that all payments have been made by Asian Dragon, good and sufficient right and
authority to transfer its legal and beneficial title and ownership of the
Jinjishan Rights to Asian Dragon;    d) World Fortune acknowledges that full
payment for the Jinjishan Rights will be deemed to have taken place once all
payments required in Schedule A of this Jinjishan (Revised) Agreement have been
made  have been made to World Fortune by Asian Dragon and World Fortune has
subsequently, and in a timely manner, used such payments from Asian Dragon as
are required to fulfill World Fortune’s payment responsibilities under the
Jinjishan China Rights Agreement with LCUML based on the schedule included in
the Jinjishan China Rights Agreement and will only use payments from Asian
Dragon which are designated by Asian Dragon as payments under this Jinjishan
(Revised) Agreement for the purpose of making payments to LCUML as Stipulated in
the Jinjishan China Rights Agreement.    e) World Fortune acknowledges it will
indemnify Asian Dragon against any and all claims, monetary or otherwise, which
may be made by parties to the Jinjishan China Rights Agreement, or other third
parties, in the event of a cancellation by Asian Dragon of this Jinjishan
(Revised) Agreement and warrants that it will not claim damages for itself in
the event of such a cancellation.


1.2             The representations and warranties of World Fortune contained in
this Jinjishan (Revised) Agreement shall be true at the time of closing as
though such representations and warranties were made at the time of closing.

2.                Representations and Warranties of Asian Dragon

2.1             In order to induce World Fortune to enter into this Jinjishan
(Revised) Agreement and complete the transactions contemplated under this
Jinjishan (Revised) Agreement, Asian Dragon represents and warrants to World
Fortune that Asian Dragon has good and sufficient right and authority to enter
into this Jinjishan (Revised) Agreement and has, and will have at the time that
all payments have been made by Asian Dragon, good and sufficient right and
authority to carry out its obligations contemplated under this Jinjishan
(Revised) Agreement.

2.2             The representations and warranties of Asian Dragon contained in
this Jinjishan (Revised) Agreement shall be true at the time of closing as
though such representations and warranties were made at the Time of Closing.

3.                Payments

3.1             World Fortune acknowledges herein that Asian Dragon has
fulfilled some payment obligations under this Jinjishan (Revised) Agreement as
noted in Schedule A.

3.2             Asian Dragon acknowledges herein that it is responsible to make
the payments noted in Schedule A which are outstanding or scheduled.





4



--------------------------------------------------------------------------------




JINJISHAN (REVISED) AGREEMENT




General

3.3             Time and each of the terms and conditions of this Jinjishan
(Revised) Agreement shall be of the essence of this Jinjishan (Revised)
Agreement.

3.4             The recitals to this Jinjishan (Revised) Agreement constitute a
part of this Jinjishan (Revised) Agreement.

3.5             This Jinjishan (Revised) Agreement constitutes the entire
Jinjishan (Revised) Agreement between the parties hereto in respect of the
matters referred to herein and there are no representations, warranties,
covenants or agreements, expressed or implied, collateral hereto other than as
provided for herein.

3.6             No alteration, amendment, modification or interpre­tation of
this Jinjishan (Revised) Agreement or any provision of this Jinjishan (Revised)
Agreement shall be valid and binding upon the parties hereto unless such
altera­tion, amendment, modification or interpretation is in written form
executed by both of the parties hereto.

3.7             Whenever the singular or masculine is used in this Jinjishan
(Revised) Agreement the same shall be deemed to include the plural or the
feminine or the body corporate as the context may require.

3.8             The parties hereto shall execute and deliver all such further
documents and instruments and do all such acts and things as either party may,
either before or after the Effective Date, reasonably require in order to carry
out the full intent and meaning of this Jinjishan (Revised) Agreement.

3.9             Any notice, request, demand or other communication, or any
delivery, to be given or made under this Jinjishan (Revised) Agreement as the
case may be, shall be in writing and shall be delivered by hand or by telecopier
to the parties at their addresses set forth on the first page of this Jinjishan
(Revised) Agreement or to such other addresses as may be given in writing by the
parties hereto in the manner provided for in this paragraph, and shall be deemed
to have been delivered, if delivered by hand, on the date of delivery, or if
delivered by telecopier, on the day that it is sent.

3.10            This Jinjishan (Revised) Agreement shall not be assigned by a
party hereto without the written permission of the other party.

3.11            This Jinjishan (Revised) Agreement shall be subject to, governed
by, and construed in accordance with the laws of the Province of British
Columbia.

3.12            This Jinjishan (Revised) Agreement may be signed by the parties
in as many counterparts as may be deemed necessary, each of which so signed
shall be deemed to be an original, and all such counterparts together shall
constitute one and the same instrument.






5

--------------------------------------------------------------------------------




JINJISHAN (REVISED) AGREEMENT




IN WITNESS WHEREOF the parties hereto have hereunto set their hands and seals as
of the Effective Date first above written.





SIGNED, SEALED & DELIVERED

by WORLD FORTUNE ENTERPRISE INC.,
in the presence of:

/s/ Danny Tong
Signature of Witness
Name of Witness: Danny Tong
Address of Witness: 870 East 54th Avenue,
Vancouver, BC, Canada V5X 1L7
Occupation of Witness: Consultant





)
)
)
)
)    /s/ Richard Tong
)    WORLD FORTUNE ENTERPRISE INC.
)    per: Richard Tong, Director
)
)
)
)
)

SIGNED, SEALED & DELIVERED
by ASIAN DRAGON GROUP INC.,
in the presence of:

/s/ Samuel Lupton
Signature of Witness

Name of Witness: Samuel Lupton
Address of Witness: c/o #203 – 1030 Hamilton
Street, Vancouver, BC, Canada V6B 2R9
Occupation of Witness:  Lawyer



)
)
)
)
)     /s/ John Karlsson
)    ASIAN DRAGON GROUP, INC.
)    per: John Karlsson, Director
)
)
)
)
















6

--------------------------------------------------------------------------------




JINJISHAN (REVISED) AGREEMENT


- SCHEDULE A -



PART ONE – Monetary Commitments:









Project Item

Installments
Required

Payments
Made

Balance Due

Deadlines

 

 

 

 

 

Initial payment

$ 1,792,593

$ 1,792,593

$ Nil

August 29, 2007

Installment one 

    507,407

-

507,407

October 1, 2007

Installment two

    500,000

-

500,000

March 1, 2008

Installment three

    500,000

-

500,000

October 1, 2008

Total

$  3,300,000

$ 1,792,593

$ 1,507,407

 



PART TWO – Share Payment Commitments:



Parties

Installments
Required

Payments
Made

Balance Due

Deadline

         

World Fortune

250,000

250,000

Nil

August 29, 2007

World Fortune nominees

1,000,000

1,000,000

Nil

August 29, 2007

Total Shares

1,250,000

1,250,000

Nil

 














7

--------------------------------------------------------------------------------




JINJISHAN (REVISED) AGREEMENT


- SCHEDULE A -



PART THREE – Additional Provisions:



Asian Dragon can further develop the Jinjishan Properties as well as expand the
business and is entitled to increase its ownership share to a maximum of 85%
provided that total additional investments toward the purchase increase toward
85% do not exceed a total of Chinese Renminbi Yuan 100 Million.

LCUML shall always retain a minimum 15% carried interest in the Jinjishan
properties.

Asian Dragon is unilaterally responsible for all capital input.





























8

--------------------------------------------------------------------------------